DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 16/492,155, attorney docket 79384. Application 16492155 was filed 09/09/2019 as a national stage entry of PCT/CN2019/086942, International Filing Date 05/15/2019 is the effective filing date. Applicant is Wuhan China Star Optoelectronics Semiconductor DIS.   Subsequent to the office action dated 1/22/2021, applicant has amended claims 1, 6, 7, 14, 19 and 20, and cancelled claims 2-5 and 15-18.  Claims 8-13 have been withdrawn from consideration as drawn to a non-elected invention. Claims 1, 6, 7, 14, 19 and 20 are pending and considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
On page 10, Applicant argues that the art of record Sodona does not teach that the contact hole is defined in in a TFT layer.  This is not persuasive because the applicant has not defined the meets and bounds of the word “defined” as recited in amended claim 1. Examiner speculates that the applicant is attempting limit the via hole using a product-by-process limitation whereby “defined” means “formed by a pattern directly on,” but the disclosure does not provide any direction as to the intended 
Applicant has amended claims 1, 7 and 20 and cancelled claims 2-5 and 15-18 so the §112b and §112d and the claim objections are withdrawn. 

Claim Objections
Claims 1, 14, 20 are objected to because of the following informalities:  the word “disposed” is misspelled as “diposed.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (U.S. 2018/0130972) in view of Kim et al. (U.S. 2016/0307988) and Liao et al. (U.S. 2003/0199127).

As for claim 1,
Sonoda teaches in figures 3 and 5, a display panel ([0025]), comprising 
a substrate (11) and a thin-film-transistor layer (51-55) disposed over the substrate, wherein: 
the thin-film-transistor layer comprises at least two thin-film-transistor units (12, shown in fig 3 and fig 4 one in each area 4) and at least one first via hole (34) defined in the thin-film-transistor layer (penetrates the layers in figure 3), wherein 
the at least two thin-film-transistor units and the at least one first via hole are located in a display region (6) of the display panel; 
the thin-film-transistor layer of the at least two thin-film-transistor units comprises  a buffer layer (called a base coat [0051,0109]), an active layer (53), a first gate insulating layer (52), a first metal layer (54), a second gate insulating layer (14), a second metal layer (31), and an interlayer dielectric layer (15) sequentially disposed over the substrate (note the Sonoda teaches that the TFT can be bottom- or top-gate, [0064]), 
wherein the buffer layer and second gate insulating layer comprise inorganic materials ([0067, 0109]); 
the at least one first via hole is defined in the thin-film-transistor layer at a place between the least two thin-film-transistor units to penetrate the interlayer dielectric layer, 
Sonoda does not teach an inorganic stop layer below the buffer layer or that the gate insulating layer and the interlayer dielectric layer are inorganic.
However, Kim teaches in figure 3 a gate insulating layer (108) and the interlayer dielectric layer (112) are inorganic. [0038]
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the materials of Kim into Sodona because oxides and nitrides are ubiquitous materials for dielectrics that are well understood and part of limited number of dielectrics from which one skilled would select without an unexpected result. One skilled in the art would have combined these elements with a reasonable expectation of success.
Liao teaches in figure 1, an inorganic stop layer 110 below the buffer layer 120 Liao [0015].
It would have been obvious to one skilled in the art at the effective filing date of this application add the stop layer of Liao to Sonoda because it allows the glass substrate to be replaced with plastic without damaging the buffer layer. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 6,

the non-display region comprises a bending region, wherein a first recess is defined in the thin-film-transistor layer in the bending region (TFT layers are removed in region 3 to define a recess, shown in figure 4, the entire device is designed to bend).

As for claim 7,
Sonoda in view of Kim and Liao make obvious the display panel as claimed in claim 6, and in the suggested combination, the thin-film-transistor layer in the bending region comprises the stop layer (from Liao), the buffer layer (coating layer is not removed in the region) the first gate insulating layer (52 is not removed in the region), the second gate insulating layer (14 is not removed in the region), and the interlayer dielectric layer (present at the edge) sequentially disposed over the substrate.

 As for claim 14,
Sonoda teaches in figure 16 a display module (“An organic EL display device” abstract), comprising a display panel, and a polarizing layer (not shown, [0317]) and a covering layer (81) disposed above the display panel, 
wherein the display panel comprises 
a substrate (11) 
and a thin-film-transistor layer (51-55) disposed over the substrate, wherein

wherein the at least two thin-film-transistor units and the at least one first via hole are located in a display region of the display panel (6); 
the thin-film-transistor layer of the at least two thin-film-transistor units comprises a buffer layer (called a base coat [0051,0109]), an active layer (53), a first gate insulating layer (52), a first metal layer (54), a second gate insulating layer (14), a second metal layer (31), and an interlayer dielectric layer (15) sequentially disposed over the substrate, 
wherein the buffer layer and second gate insulating layer comprise inorganic materials ([0067, 0109]) 
 the at least one first via hole is defined in the thin-film-transistor layer at a place between the least two thin-film-transistor units to penetrate the interlayer dielectric layer, the second gate insulating layer, the first gate insulating layer, the buffer layer, and the stop layer and expose a portion of the substrate (shown in figure 3); and 
the at least one first via-hole is filled with an organic material and the organic material (40, may be inorganic or stacked inorganic/organic [0081]), and contacts the substrate (at 44).
Sonoda does not teach that the thin-film-transistor layer of the at least two thin-film-transistor units comprises a stop layer.
However, Kim teaches in figure 3 a gate insulating layer (108) and the interlayer dielectric layer (112) are inorganic. [0038]

Sonoda does not teach that the stop layer, the first gate insulating layer and the interlayer dielectric layer comprise inorganic materials;
Liao teaches in figure 1, an inorganic stop layer 110 below the buffer layer 120 Liao [0015].
It would have been obvious to one skilled in the art at the effective filing date of this application add the stop layer of Liao to Sonoda because it allows the glass substrate to be replaced with plastic without damaging the buffer layer. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 19,
Sonoda teaches the display panel of claim 1, wherein the display panel further comprises a non-display region (3) outside the display region; and 
the non-display region comprises a bending region, wherein a first recess is defined in the thin-film-transistor layer in the bending region (TFT layers are removed in region 3 to define a recess, shown in figure 4, entire device is designed to bend).

As for claim 20,
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A BODNAR/           Examiner, Art Unit 2893